DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avser et al. (U.S. Patent No. 10992057), hereinafter known as Avser.
Regarding claim 9, Avser discloses (Figs. 6-8) an antenna (104B) configured to radiate a first radio wave having a first polarization direction and a second radio wave having a second polarization direction (col. 14, lines 42-52), the first and second polarization directions being different (col. 14, lines 42-52); a casing (120, see Fig. 6) provided with an opening through which the first radio wave and the second radio wave pass (col. 16, lines 40-47); and a cover (104A) provided to the opening and including a space shaped into an X-shape (see Fig. 8), the space being formed in a region corresponding to (i) the radiating element (see Fig. 8), and (ii) each of: a region extending, in the first polarization direction, .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious independent claim 1 as arranged, specifically “and a cover provided to the opening and including a plurality of bars made of metal, the antenna being disposed so that neither the first polarization direction of the first radio wave nor the second polarization direction of the second wave orthogonally intersects with an extending direction of the bars.” Avser teaches a dual polarization antenna with a cover, but the arrangement of the cover is different and the modifications necessary would be non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896